DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with hector Agdeppa on 7/14/2022.
The application has been amended as follows: 
For claims:
Cancel Claims 8 and 21-22. 
Replace Claim 1 to ---
	1.	(Currently Amended) A fixed wireless access (FWA) device, comprising:
a radio module, comprising: 
wireless communication circuity;
a universal dock connector; and
a first heat sink assembly comprising a first set of heat-dissipating fins; and
a dock, comprising:
a radio module connector adapted to operatively connect to the universal dock connector providing data transmission and reception between the wireless communication circuity and an associated communications device; 
a second heat sink assembly operatively connecting to the first heat sink assembly creating an environmental seal therebetween, the second heat sink assembly comprising a second set of heat-dissipating fins; and
an o-ring to effectuate the environmental seal resulting in an Ingress Protection Code (IPC) 67 degree of protection, the o-ring preventing ingress of environmental debris between the first and second heat sink assemblies. ---
Allowable Subject Matter
Claims 1, 3-6 and 9-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 9, 11 and 14 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2012/0155015, US 2005/0047079 and US 2002/0078291. 
The improvement comprises:
US 2012/0155015 is considered as the closest prior art that teaches a fixed wireless access (FWA) device (Fig.1 element 130 and Fig,2 element 1301 and para.30), comprising: 
a radio module (para.24 and 28, where each AP 1301 or 1302 supports bi-directional communications by receiving wireless messages from any or all of the STAs), comprising: 
wireless communication circuity (Fig.2 element 200 and para.30, where the wireless logic is considered as that of wireless communication circuity); 
a universal dock connector (para.36, where one or more openings 291 that are adapted to provide access to predefined aperture(s) in heat dissipation unit 210 through which connectors are accessible that these connectors enable electrical communications between wireless logic 200 (encased by heat dissipation unit 210) and an external device (e.g., network switch, Fig.1 element 120 and para.22)); and
 a first heat sink assembly (Fig.2 element 210 and para.30) comprising a first set of heat-dissipating fins (Fig.2 element 244 and para.30); and a dock (Fig.1 element 1301 or 1302 and para.30), comprising:
a radio module connector adapted to operatively connect to the universal dock connector providing data transmission and reception between the wireless communication circuity and an associated communications device (Fig.1 element 120 and para.22 and para.28, where the network switch is considered as that of the associated communications device and the network switch 120 comprises logic that supports bi-directional communications with APs 1301-130X over interconnect 140); and
a second heat sink assembly (Fig.2 element 210 (lower one) and para.30) operatively connecting to the first heat sink assembly creating an environmental seal therebetween (para.30, where wireless logic 200 is contained within a cavity 215 formed when one section 220 of heat dissipation unit 210 is placed over and mates with another section 230.  Both first section 220 and second section 230 of heat dissipation unit 210 include heat-radiating elements 240 (e.g., fins 240) positioned around their peripheries in order to dissipate heat by convection.  For clarity, these heat-radiating elements 240 are represented as a first set of fins 242 and a second set of fins 244), the second heat sink assembly comprising a second set of heat-dissipating fins (Fig.2 element 244 and para.30).

US 2005/0047079 teaches a fixed wireless access (FWA) device (Fig.2 element 10), comprising: 
a radio module (Fig.3 element 80 and para.33 and 69), comprising:
wireless communication circuity (Fig.5 elements 262, 264, 280 and 282 and para.69, where the GPS 262 and radio Internet modules 264, respectively, communicates to other device wirelessly via ANT (Fig.5 elements 280 and 282));
a universal dock connector (Fig.3 elements 32, 34, 36 and para.9, 28, 31, 32); and 
a first heat sink assembly (Fig.3 element 56 & 58 and para.31); and 
a dock (Fig.3 element 14), comprising:
a radio module connector (Fig.4 element 90 and 92) adapted to operatively connect to the universal dock connector providing data transmission and reception between the wireless communication circuity (Fig.3&4 element 80 and para.35) and an associated communications device (Fig.5 element 282 and 280 and para.71, where the GPS 262 and radio Internet modules 264, respectively, communicates to other device wirelessly via ANT (Fig.5 elements 280 and 282)); and 
a second heat sink assembly operatively connecting to the first heat sink assembly creating an environmental seal therebetween (Fig.3 element 50 and para.31, where the base 50 and/or the cover 56 may include ribs 58 that help form a heat sink for helping to dissipate heat from the docking station 14).

US 2002/0078291 teaches a fixed wireless access (FWA) device (Fig.7 elements 10, 80 and 120 and para.23), comprising: 
a radio module (Fig.4B element 90 and para.24), comprising:
wireless communication circuity (para.24 and claim 4);
a universal dock connector (para.24 element 82' of Fig.4 (radio module) and element 18 of Fig.1 (main docking)); and 
a first heat sink assembly (Fig.3 element 10” and para.21, where the portable, pen-based computer tablet 10 of the invention has a rear housing-portion 10' shown in FIG. 1, and a front housing-portion 10" shown in FIG. 2, both preferably made of aluminum, or magnesium, in order to provide ruggedness, excellent shielding of electrical transmissions, and for serving as an excellent heat sink to dissipate heat from the core electronics.); and 
a dock (Fig.7 element 1202 and para.25), comprising:
a radio module connector (para.24) adapted to operatively connect to the universal dock connector (para.24 element 82' of Fig.4 (radio module) and element 18 of Fig.1 (main docking)) providing data transmission and reception between the wireless communication circuity (para.24 and claim 4) and an associated communications device (para.24, where the radio module communicates to other device wirelessly via ANT 106); and 
a second heat sink assembly (Fig.3 element 10’ and para.21, where the portable, pen-based computer tablet 10 of the invention has a rear housing-portion 10' shown in FIG. 1, and a front housing-portion 10" shown in FIG. 2, both preferably made of aluminum, or magnesium, in order to provide ruggedness, excellent shielding of electrical transmissions, and for serving as an excellent heat sink to dissipate heat from the core electronics.) operatively connecting to the first heat sink assembly (Fig.3 element 10” and para.21, where the portable, pen-based computer tablet 10 of the invention has a rear housing-portion 10' shown in FIG. 1, and a front housing-portion 10" shown in FIG. 2, both preferably made of aluminum, or magnesium, in order to provide ruggedness, excellent shielding of electrical transmissions, and for serving as an excellent heat sink to dissipate heat from the core electronics.) creating an environmental seal therebetween (para.21, where perimetrically surrounding the interior surface 36 of the main mounting section or plate 36 is a seal 40 that is sandwiched between the front and rear housings 10', 10", which provides EMI shielding as well as protection from water, dust and dirt.)

With regard Claim 1, US 2012/0155015 in view of US 2005/0047079 and further in view of US 2002/0078291 fails to teach the limitation of  an o-ring to effectuate the environmental seal resulting in an Ingress Protection Code (IPC) 67 degree of protection, the o-ring preventing ingress of environmental debris between the first and second heat sink assemblies." as recited in claim 1.

With regard Claim 9, US 2012/0155015 in view of US 2005/0047079 and further in view of US 2002/0078291 fails to teach the limitation of "a second heat sink assembly operatively connecting to the first heat sink assembly creating an environmental seal therebetween; and an o-ring sealing a connection between the radio module and the dock." as recited in claim 9.

With regard Claim 11, US 2012/0155015 in view of US 2005/0047079 and further in view of US 2002/0078291 fails to teach the limitation of "a second heat sink assembly operatively connecting to the first heat sink assembly creating an environmental seal therebetween, wherein the second heat sink assembly is connectable to an adjustable outdoor mounting bracket." as recited in claim 11.

With regard Claim 14, US 2012/0155015 in view of US 2005/0047079 and further in view of US 2002/0078291 fails to teach the limitation of "an interior heat sink assembly that is connectable to an external heat sink assembly of the outdoor installation docks to create an environmental seal therebetween, and is connectable to a cover such that when the radio module is docked to the indoor installation docks, a gap between the cover and the interior heat sink assembly allow for air ventilation through the radio module." as recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0046056 is cited because they are put pertinent to the medical records system to detect multiple vital signs and communicate detected multiple vital signs. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633